DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-20 are currently being examined.  

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US Patent Application Publication No. 2003/0065629).
With respect to independent Claim 1, Hill discloses the limitations of independent Claim 1 as follows:
A mailing system comprising:	   
a first computer programmed to create an original recipient-specific handling information indicia for a mail item recipient associated with a mail item;	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
a physical mailing mechanism or an electronic channel mechanism wherein each respective mechanism is configured to allow the mail item recipient to modify said original recipient-specific handling information indicia, either:	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
i) physically in a field on a printed mail item, or	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
ii) electronically, thereby indicating to a digital mailing services provider (DMSP) of the mail item recipient's desired handling route for the printed mail item so that the mail item recipient receives improved transmission of correspondence from said DMSP via both paper and electronic channels;	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
a second computer programmed to enable the DMSP to add the mail item recipient's modified recipient-specific handling information indicia to future mail items, via a linked printer; and	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
a third computer programmed to enable the original service provider, said DMSP, or both, to process the mail item as directed by the modified recipient-specific handling information indicia.  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)

With respect to Claim 2, which depends from independent Claim 1, Hill teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Hill discloses as follows:
The mailing system of claim 1, wherein the mail item recipient comprises at least one client in a plurality of clients. (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)

With respect to Claim 3, which depends from independent Claim 1, Hill teaches all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 3, Hill discloses:
The mailing system of claim 1, wherein the original recipient-specific handling information indicia comprises letters, numbers, and characters associated with the mail item recipient.  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)

With respect to Claim 4, which depends from independent Claim 1, Hill teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 4, Hill discloses:
The mailing system of claim 1, wherein the DMSP comprises at least one digital mailing service provider with a relationship associated with the mail item recipient.  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)

With respect to Claim 5, which depends from independent Claim 1, Hill teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 5, Hill discloses:
The mailing system of claim 1, wherein the physically mail mechanism comprises a printing computing device.  	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)

With respect to Claim 6, which depends from independent Claim 1, Hill teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 6, Hill discloses:
The mailing system of claim 1, wherein the DMSP further comprises at least one optional company information line compliant digital mailing service provider of a plurality of optional company information line compliant digital mailing service providers.  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)

With respect to Claim 7, which depends from independent Claim 1, Hill teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 7, Hill discloses:
The mailing system of claim 1, wherein the modified recipient-specific handling information indicia comprises at least one alteration to account information associated with the mail item recipient.  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
 
With respect to independent Claim 8, Hill discloses the limitations of independent Claim 8 as follows:
A computer-implemented method comprising:
creating, by at least one processor of a computing device, an original recipient-specific handling information indicia for a mail item recipient associated with a mail item;	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
utilizing, by the at least one processor of the computing device, a physical mailing mechanism or an electronic channel mechanism to modify the original recipient-specific handling information indicia, either, physically in a field on a printed mail item, or electronically, thereby indicating to a digital mailing services provider (DMSP) of the mail item recipient's desired handling route for the printed mail item so that the mail item recipient receives improved transmission of correspondence from said DMSP via both paper and electronic channels;	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
adding, by the at least one processor of the computing device, the modified recipient-specific handling information indicia associated with the mail item recipient to future mail items, via a linked printer,	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
wherein an original service provider executes an electronic addition of the modified recipient-specific handling information indicia; and	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
enabling, by the processor of the computing device, the original service provider to process the mail item as directed by the modified recipient-specific handling information indicia.  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)

With respect to Claim 9, which depends from independent Claim 8, Hill teaches all of the limitations of Claim 8 which are incorporated herein by reference.  With respect to Claim 9, Hill discloses:
The computed-implemented method of claim 8, wherein the mail item recipient comprises at least one client in a plurality of clients.  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)	

With respect to Claim 10, which depends from independent Claim 8, Hill teaches all of the limitations of Claim 8 which are incorporated herein by reference.  With respect to Claim 10, Hill discloses:
The computed-implemented method of claim 8, wherein the original recipient-specific handling information indicia comprises letters, numbers, and characters associated with the mail item recipient.  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)

With respect to Claim 11, which depends from independent Claim 8, Hill teaches all of the limitations of Claim 8 which are incorporated herein by reference.  With respect to Claim 11, Hill discloses:
The computed-implemented method of claim 8, wherein the original service provider comprises at least one digital mailing service provider with a relationship associated with the mail item recipient.  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier) 

With respect to Claim 12, which depends from independent Claim 8, Hill teaches all of the limitations of Claim 8 which are incorporated herein by reference.  With respect to Claim 12, Hill discloses:
The computed-implemented method of claim 8, wherein the physically mail mechanism comprises a printing computing device.  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)  

With respect to Claim 13, which depends from independent Claim 8, Hill teaches all of the limitations of Claim 8 which are incorporated herein by reference.  With respect to Claim 13, Hill discloses:
The computed-implemented method of claim 8, wherein the original service provider comprises at least one optional company information line compliant digital mailing service provider of a plurality of optional company information line compliant digital mailing service providers.  	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)

With respect to Claim 14, which depends from independent Claim 8, Hill teaches all of the limitations of Claim 8 which are incorporated herein by reference.  With respect to Claim 14, Hill discloses:
The computed-implemented method of claim 8, wherein the modified recipient-specific handling information indicia comprises at least one alteration to account information associated with the mail item recipient.  	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)

With respect to Claim 15, which depends from independent Claim 8, Hill teaches all of the limitations of Claim 8 which are incorporated herein by reference.  With respect to Claim 15, Hill discloses:
The computed-implemented method of claim 8, further comprising indicating to the original service provider the mail item recipient's desired handling route for the printed mail item so that the mail item recipient receives improved transmission of correspondence from the original service provider via both paper and electronic channels.  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
 
With respect to independent Claim 16, Hill discloses the limitations of independent Claim 16 as follows:
A computer-implemented method comprising: 
creating, by at least one processor of a computing device, an original recipient-specific handling information indicia for a mail item recipient associated with a mail item;	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
utilizing, by the at least one processor of the computing device, a physical mailing mechanism or an electronic channel mechanism to modify the original recipient-specific handling information indicia, either, physically in a field on a printed mail item, or electronically, thereby indicating to a digital mailing services provider (DMSP) of the mail item recipient's desired handling route for the printed mail item so that the mail item recipient receives improved transmission of correspondence from said DMSP via both paper and electronic channels;  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
adding, by the at least one processor of the computing device, the modified recipient-specific handling information indicia associated with the mail item recipient to future mail items, via a linked printer,	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
wherein an original service provider executes an electronic addition of the modified recipient-specific handling information indicia;  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
indicating, by the at least one processor of the computing device, to the original service provider the mail item recipient's desired handling route for the printed mail item so that the mail item recipient receives improved transmission of correspondence from the original service provider via both paper and electronic channels; and	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)
enabling, by the processor of the computing device, the original service provider to process the mail item as directed by the modified recipient-specific handling information indicia.  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)

With respect to Claim 17, which depends from independent Claim 16, Hill teaches all of the limitations of Claim 16 which are incorporated herein by reference.  With respect to Claim 17, Hill discloses:
The computed-implemented method of claim 16, wherein the mail item recipient comprises at least one client in a plurality of clients.  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)

With respect to Claim 18, which depends from independent Claim 16, Hill teaches all of the limitations of Claim 16 which are incorporated herein by reference.  With respect to Claim 18, Hill discloses:
The computed-implemented method of claim 16, wherein the original recipient-specific handling information indicia comprises letters, numbers, and characters associated with the mail item recipient.  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)

With respect to Claim 19, which depends from independent Claim 16, Hill teaches all of the limitations of Claim 16 which are incorporated herein by reference.  With respect to Claim 19, Hill discloses:
The computed-implemented method of claim 16, wherein the original service provider comprises at least one digital mailing service provider with a relationship associated with the mail item recipient.  (See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)

With respect to Claim 20, which depends from independent Claim 16, Hill teaches all of the limitations of Claim 16 which are incorporated herein by reference.  With respect to Claim 20, Hill discloses:
The computed-implemented method of claim 16, wherein the modified recipient-specific handling information indicia comprises at least one alteration to account information associated with the mail item recipient.	(See Pars. 0029-0050, 0053; Figs. 1, 2, 3, 5, 6, 7; Ref. Numerals 10(computer system), 14(printer), 16(1st, 2nd, 3rd computers), 24(electronic channel mechanism), 32(recipient/client), 34(DMSP/original service provider), 36(postal machine), 110(identifier)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm ET Monday through Thursday and 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 6, 2022